15-3147
     Bender v. Obama

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
     RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   23rd day of June, two thousand sixteen.
 5
 6   PRESENT: DENNIS JACOBS,
 7            GUIDO CALABRESI,
 8            REENA RAGGI,
 9                          Circuit Judges.
10
11   - - - - - - - - - - - - - - - - - - - -X
12   SIDNEY BENDER,
13            Plaintiff-Appellant,
14
15   SENATOR TOM COTTON,
16            Nominal Plaintiff,
17
18                -v.-                                           15-3147
19
20   PRESIDENT BARACK H. OBAMA, MITCH
21   McCONNELL, PAUL RYAN, UNITED STATES OF
22   AMERICA,
23            Defendants-Appellees.
24   - - - - - - - - - - - - - - - - - - - -X
25
26   FOR APPELLANT:                          SIDNEY BENDER, pro se, Great Neck,
27                                           NY.


                                                1
 1
 2   FOR OBAMA, MCCONNELL, AND    VARUNI NELSON (Robert W.
 3   UNITED STATES APPELLEES      Schumacher II, on the brief),
 4                                Assistant United States Attorney,
 5                                for Robert L. Capers, United
 6                                States Attorney for the Eastern
 7                                District of New York, Brooklyn,
 8                                NY.
 9
10   FOR RYAN APPELLEE:           William Pittard (Sarah K. Curran,
11                                on the brief), Deputy General
12                                Counsel, for Kerry W. Kircher,
13                                General Counsel, U.S. House of
14                                Representatives, Washington, D.C.
15
16        Appeal from a judgment of the United States District Court
17   for the Eastern District of New York (Seybert, J.).
18
19        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
20   DECREED that the judgment of the district court be AFFIRMED.
21
22        Sidney Bender, a lawyer appearing pro se, appeals from the
23   judgment of the United States District Court for the Eastern
24   District of New York (Seybert, J.) dismissing sua sponte his
25   complaint for lack of standing. Bender challenges the
26   constitutionality of the Iran Nuclear Agreement Review Act
27   (“INARA”), which provided for congressional review of
28   agreements related to Iran’s nuclear program, and the resulting
29   Joint Comprehensive Plan of Action (“JCPOA”), which is a
30   multilateral agreement concerning Iran’s nuclear program. In
31   a nutshell, Bender alleges that: the JCPOA was effectively a
32   treaty; because INARA provided that Congress did not have to
33   vote on any agreement between the United States and Iran
34   concerning Iran’s nuclear program, INARA violated the
35   constitutional requirement that treaties be ratified by a
36   two-thirds majority of the Senate; and JCPOA (as a treaty) is
37   null and void because the President did not submit it to the
38   Senate for ratification and the Senate did not approve it by
39   a two-thirds majority. Bender also seeks to add Senator Cotton
40   as an involuntary plaintiff. We assume the parties’
41   familiarity with the underlying facts, the procedural history,
42   and the issues presented for review.

                                   2
 1        1. We review de novo whether a plaintiff has
 2   constitutional standing to bring a claim. W.R. Huff Asset
 3   Mgmt. Co. v. Deloitte & Touche LLP, 549 F.3d 100, 106 (2d Cir.
 4   2008). Article III standing requires: (i) injury in fact that
 5   is concrete and particularized; (ii) a causal connection
 6   between the injury and the conduct complained of; and (iii) a
 7   likelihood that the injury will be redressed by a favorable
 8   decision. Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334,
 9   2341 (2014). A plaintiff raising “only a generally available
10   grievance about government – claiming only harm to his and every
11   citizen’s interest in proper application of the Constitution
12   and laws, and seeking relief that no more directly and tangibly
13   benefits him than it does the public at large – does not state
14   an Article III case or controversy.” Lujan v. Defenders of
15   Wildlife, 504 U.S. 555, 573-74 (1992).

16        Bender lacks standing because his alleged injuries are not
17   concrete or particularized, and because his claims are merely
18   generalized grievances, claiming only harm to his – and every
19   citizen’s – interest in the enforcement of constitutional
20   provisions. Moreover, there is no basis to add Senator Cotton
21   as an involuntary plaintiff; and he would, in all likelihood,
22   also lack standing.

23        Accordingly, and finding no merit in Bender’s other
24   arguments, we hereby AFFIRM the judgment of the district court.

25                                FOR THE COURT:
26                                CATHERINE O’HAGAN WOLFE, CLERK




                                    3